

116 HRES 197 IH: Expressing the sense of the House of Representatives with respect to Marcus Garvey.
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 197IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Ms. Clarke of New York (for herself, Mr. Brown of Maryland, Mrs. Watson Coleman, Ms. Johnson of Texas, Ms. Norton, Mr. Lewis, Mr. Meeks, Mr. Veasey, Mr. Payne, Mr. Carson of Indiana, Mr. Jeffries, Mr. Richmond, Mr. Hastings, Mr. Butterfield, Mr. Clyburn, Mr. McEachin, and Ms. Pressley) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives with respect to Marcus Garvey.
	
 Whereas Marcus Mosiah Garvey, Jamaica’s first national hero, was born in St. Ann’s Bay, Jamaica, on August 17, 1887, and died on June 10, 1940;
 Whereas Marcus Garvey emigrated to the United States, where he founded the Universal Negro Improvement Association;
 Whereas Marcus Garvey was the father of the largest African-American movement for human rights and economic self-sufficiency of all time, attracting millions of followers in the United States, the Caribbean, Latin America, Africa, and Europe;
 Whereas Marcus Garvey’s philosophy inspired some of the world’s great Black leaders; Whereas leading a movement for economic independence among Black Americans, Marcus Garvey became the target of surveillance and harassment by United States Government law enforcement agencies;
 Whereas Marcus Garvey was prosecuted and convicted of mail fraud, imprisoned, and later, deported to Jamaica;
 Whereas the case against Marcus Garvey was politically motivated, the charges unsubstantiated, and his conviction unjust;
 Whereas millions of petitioners have appealed for his exoneration; Whereas Marcus Garvey is recognized as a national hero in his native Jamaica, and as a towering figure in nations around the world; and
 Whereas Marcus Garvey’s life and contributions to the United States should be recognized and appropriate steps taken to restore his name and reputation in this country: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)Marcus Garvey was innocent of the charges brought against him by the United States Government;
 (2)Marcus Garvey was and should be recognized internationally as a leader and thinker in the struggle for human rights; and
 (3)the President should take appropriate measures within his power to exonerate Marcus Garvey and clear his good name.
			